Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
FINAL DETAILED ACTION
1.	Applicant’s amendment filed on September 9, 2022 is acknowledged. Claims 1-2, 4-5, 9, 21, 23 and 25 have been amended.  Claim 6 has been canceled. Claims 1-5 and 7-30 are currently pending and under examination.
Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on September 9, 2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner. An initialed copy is attached hereto.
Objections Withdrawn
3.	In view of Applicant’s amendments, the objection to the specification for the use of trade names or a mark used in commerce is withdrawn. 
4.	In view of Applicant’s amendments, the objection to the specification for minor informalities is withdrawn. 
Rejections Withdrawn
5.	In view of Applicant’s amendments, the rejection of claim(s) 1-4, 6-14, 19-21 and 23-26 under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Franzusoff et al., US 2004/0156858 A1; Published: 8/12/04 is withdrawn.

6.	In view of Applicant’s amendment, the rejection of claims 22 and 27 under 35 U.S.C. 103 as being unpatentable over Franzusoff et al., US 2004/0156858 A1; Published: 8/12/04 as applied to claims 1-4, 6-14, 19-21 and 25-26 above, and further in view of Wang et al., Curr Pharmacol Rep, 2016; 2:1-10 is withdrawn.
7.	In view of Applicant’s arguments, the rejection of claims 1-30 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is withdrawn.
Rejections Maintained
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

8.	The rejection of claims 1-2, 13-14, 20, 22 and 24-25 on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-11 and 17 of U.S. Patent No. 10,947,507 is maintained for the reasons set forth in the previous office action. 
	Applicant argues that:
	1) Applicant amended claim 1 and thus is patentable over claims 1, 3-11 and 17 of the ‘507 patent, at least because amended claim 1 recites an enucleated cell that exhibits less trapping of the enucleated cell in a capillary of a subject compared with trapping of the nucleated parent cell and claims 1, 3-11 and 17 of the ‘507 Patent are directed to administering a cell without a nucleus for the purpose of administering a vaccine composition. 
	Applicant’s arguments have been fully considered, but are deemed non-persuasive. 
With regard to Point 1, MPEP 804 teaches that:

 A.    Between Issued Patent and One or More Applications
Double patenting may exist between an issued patent and an application filed by the same inventive entity, a different inventive entity having a common inventor, a common applicant, and/or a common owner/assignee. See In re Hubbell, 709 F.3d 1140, 1146-47, 106 USPQ2d 1032, 1037-38 (Fed. Cir. 2013)(in the context of an application and a patent that had two inventors in common, but different inventive entities and no common owners or assignees, the court held that complete identity of ownership or inventive entities is not a prerequisite to a nonstatutory double patenting rejection). Double patenting may also exist where the inventions claimed in a patent and an application were made as a result of activities undertaken within the scope of a joint research agreement as defined in 35 U.S.C. 102(c)  or pre-AIA  35 U.S.C. 103(c)(2) and (3). Since the inventor/applicant/patent owner has already secured the issuance of a first patent, the examiner must determine whether the grant of a second patent would give rise to an unjustified extension of the rights granted in the first patent.
While Applicant amended claim 1 to recite “mammalian”, the Office maintains the position that the method steps of the patented claims, particularly “administering to the subject a cell without a nuclease comprising one or more intracellular organelles (wherein the cell is not a red blood cell)” would be obvious and/or anticipatory over the pending case, as the patented case does not preclude the use of a mammalian enucleated cell simply by reciting that their cell is not a red blood cell. The cell could also be a cytoplast, which could very well be an enucleated cell derived from a mammalian source. 

The Office maintains the position that aside from the derived from language of the pending claim and the “wherein the enucleated cell exhibits less trapping of the enucleated cell in a capillary of the subject as compared with a trapping of the nucleated parent cell in the capillary of the subject” both sets of claims administers a composition comprising a cell without a nucleus and a therapeutic agent (in this case a intracellular organelle). The enucleated cell, absent evidence to the contrary, exhibits less trapping of the enucleated cell in a capillary of the subject. 
New Grounds of Objection and Rejection Necessitated by amendment
Claim Objections
9.	Claim 21 is objected to because of the following informalities:  Said claim depends upon a rejected based claim.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


10.	Claim(s) 1-4, 7-14, 19, 26 and 28-30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lodish et al., US 2016/0082046 A1; Published: 3/24/16.
Independent claim 1 is drawn to a method of delivering a therapeutic agent to a subject, the method comprising: systemically administering an enucleated cell derived from a mammalian nucleated parent cell to the subject wherein the enucleated cell comprises the therapeutic agent, and wherein the enucleated cell exhibits less trapping of the enucleated cell in a capillary of the subject as compared with a trapping of the nucleated parent cell in the capillary of the subject.
Lodish discloses that red blood cells (RBCs) are the most numerous cell type in blood and account for a quarter of the total number of cells in the human body. RBCs possess many unique characteristics that make them an attractive tool in therapeutics and diagnostics for various purposes (see paragraph 0058).   Lodish discloses that it is of great interest to develop methods for producing enucleated red blood cells that carry an agent of interest, such as diagnostic or therapeutic agents. Such enucleated red blood cells can be used for, e.g., delivering the agent of interest into a subject (see paragraph 0059). In the present studies, modified red blood cells were developed to serve as carriers for systemic delivery of a wide array of payloads (see paragraph 0063).  As noted by Lodish, red blood cells, or erythrocytes, make up a quarter of all cells in the human body. The massive cellular production system is coupled with a set of cell biological processes unique to mammals, in particular, the elimination of all organelles, and the expulsion and destruction of the condensed erythroid nucleus.  Therefore, the prior art reads upon an enucleated cell derived from a mammalian nucleated parent cell meets limitations of claim 1).
In some instances, the first peptide of interest, the second peptide of interest, or both, that are fused to the red blood cell membrane protein(s) described herein may comprise a protein drug (e.g., an antibody or an antigen-binding fragment thereof, which can be a single domain antibody), a vaccine antigen, a fluorescent protein, streptavidin, biotin, an enzyme, or a peptide capable of targeting a cell (e.g., a disease cell). In other instances, the peptide of interest is conjugated to a detectable label or a chemotherapeutic agent. For example, the peptide of interest may be conjugated to a lipid, a carbohydrate, a nucleic acid, a binding agent, a click-chemistry handle, a polymer, a peptide, a protein, a metal, a chelator, a radiolabel, or a small molecule (see paragraph 0020; meeting claims 26). In yet another aspect, the present disclosure provides methods for delivering an agent to a subject, the method comprising administering any of the enucleated blood cells described herein to the subject. In some examples, the enucleated blood cell being delivered is derived from the same subject the cell is being delivered to (see paragraph 0021). Also within the scope of the present disclosure are methods for conjugating any of the peptides of interest described herein to the surface of red blood cell (see paragraph 0022; meeting limitation of claim 19). 
Lodish discloses that a protein, peptide, or polypeptide may refer to an individual protein or a collection of proteins (see paragraph 0133; meeting claim 12).  A protein to be conjugated to cell surfaces by the conjugation methods described herein can be any protein having a desired bioactivity, e.g., diagnostic or therapeutic. In some examples, the protein is a protein drug (e.g., an antibody or a fragment thereof), a peptide capable of targeting a specific type of cells (e.g., disease cells such as cancer cells), or an immunogenic peptide capable of eliciting desired immune responses (e.g., B cell responses or T cell responses) (see paragraph 0134; meeting claim 11).
Lodish discloses that the RBC comprises exemplary antibodies (therapeutic agent) including, but are not limited to, Abciximab (glycoprotein IIb/IIIa; cardiovascular disease), Adalimumab (TNF-α, various auto-immune disorders, e.g., rheumatoid arthritis), Alemtuzumab (CD52; chronic lymphocytic leukemia), Basiliximab (IL-2Rα receptor (CD25); transplant rejection), Bevacizumab (vascular endothelial growth factor A; various cancers, e.g., colorectal cancer, non-small cell lung cancer, glioblastoma, kidney cancer……. Palivizumab (epitope of RSV F protein; Respiratory Syncytial Virus infection), Panitumumab (EGF receptor; cancer, e.g., colorectal cancer), Rituximab (CD20; Non-Hodgkin lymphoma), Tositumomab (CD20; Non-Hodgkin lymphoma), Trastuzumab (ErbB2; breast cancer), and any antigen-binding fragment thereof (see paragraph 0139; meetings limitations of claims 4, and 7-10).  In some embodiments, the protein of interest to be conjugated to red blood cells is a cytokine. In some embodiments of particular interest, the target protein is a four-helix bundle protein, e.g., a four-helix bundle cytokine. Exemplary four-helix bundle cytokines include interleukins (e.g., IL-2, IL-3, IL-4, IL-5, IL-6, IL-7, IL-12) (see paragraph 0141; meetings limitations of claims 13-14, 26 and 28-30).  In yet other embodiments, the genetically engineered enucleated blood cell as described herein can further express on the surface a second fusion protein comprising a second peptide of interest and a second red blood cell membrane protein (see paragraph 0016; meeting claim 19).
It should therefore be possible to attach both a therapeutic moiety as well as a targeting module to the red cell surface, to direct the engineered red cells to tumors or other diseased cells (see paragraph 0065; partially meeting the limitation claim 22). 
With regard to claim 2, the specification does not set forth any specific teaching around risk, thus the fact that the method of the prior art teaches systemic administration of the enucleated cell; it inherently decreases a risk that the subject will experience a pulmonary embolism as compared with systemically administering a nucleated cell that is otherwise identical. 
With regard to claim 3, the Office takes the position that the systemic administration as described in the prior art by definition comprises intranasal, subcutaneous, arterial, intrathecal or intravenous administration.  At a minimum it includes intravenous injection, intraperitoneal injection, and oral gavage, which are three routinely used systemic administration approaches; as evidenced by Serwer et al., J Vis Exp. 2010; 42(e1992): 1-6; on page 1.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

11.	Claims 22-24 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Lodish et al., US 2016/0082046 A1; Published: 3/24/16 as applied to claims 1-4, 7-14, 19, 26 and 28-30 above, and further in view of Wang et al., Curr Pharmacol Rep, 2016; 2:1-10.
Independent claim 1 is drawn to a method of delivering a therapeutic agent to a subject, the method comprising: systemically administering an enucleated cell derived from a mammalian nucleated parent cell to the subject wherein the enucleated cell comprises the therapeutic agent, and wherein the enucleated cell exhibits less trapping of the enucleated cell in a capillary of the subject as compared with a trapping of the nucleated parent cell in the capillary of the subject.
Dependent claim 22 is drawn to the method of claim 1, wherein the enucleated cell further comprises a targeting moiety comprising stromal cell-derived factor 1 alpha (SDF-1α), C-X-C motif chemokine receptor 4 (CXCR4, C-C motif chemokine ligand 2 (CCL2), C-C motif chemokine receptor 2 (CCR2), P-selectin glycoprotein ligand-1 (PSGL-1), or any combination thereof.
Dependent claim 27 is drawn to the method of claim 26 (the method of claim 1, further comprising administering a second therapeutic agent to the subject), wherein the second therapeutic agent is in a separate dosage form than the enucleated cell. 
Lodish teaches that red blood cells (RBCs) are the most numerous cell type in blood and account for a quarter of the total number of cells in the human body. RBCs possesses many unique characteristics that make them an attractive tool in therapeutics and diagnostics for various purposes (see paragraph 0058).   Lodish teaches that it is of great interest to develop methods for producing enucleated red blood cells that carry an agent of interest, such as diagnostic or therapeutic agents. Such enucleated red blood cells can be used for, e.g., delivering the agent of interest into a subject (see paragraph 0059). In the present studies, modified red blood cells were developed to serve as carriers for systemic delivery of a wide array of payloads (see paragraph 0063; all proceeding paragraphs meet limitations of claim 1).
In some instances, the first peptide of interest, the second peptide of interest, or both, that are fused to the red blood cell membrane protein(s) described herein may comprise a protein drug (e.g., an antibody or an antigen-binding fragment thereof, which can be a single domain antibody), a vaccine antigen, a fluorescent protein, streptavidin, biotin, an enzyme, or a peptide capable of targeting a cell (e.g., a disease cell). In other instances, the peptide of interest is conjugated to a detectable label or a chemotherapeutic agent. For example, the peptide of interest may be conjugated to a lipid, a carbohydrate, a nucleic acid, a binding agent, a click-chemistry handle, a polymer, a peptide, a protein, a metal, a chelator, a radiolabel, or a small molecule (see paragraph 0020; meeting claims 26). In yet another aspect, the present disclosure provides methods for delivering an agent to a subject, the method comprising administering any of the enucleated blood cells described herein to the subject. In some examples, the enucleated blood cell being delivered is derived from the same subject the cell is being delivered to (see paragraph 0021). Also within the scope of the present disclosure are methods for conjugating any of the peptides of interest described herein to the surface of red blood cell (see paragraph 0022; meeting limitation of claim 19). 
Lodish teaches that a protein, peptide, or polypeptide may refer to an individual protein or a collection of proteins (see paragraph 0133; meeting claim 12).  A protein to be conjugated to cell surfaces by the conjugation methods described herein can be any protein having a desired bioactivity, e.g., diagnostic or therapeutic. In some examples, the protein is a protein drug (e.g., an antibody or a fragment thereof), a peptide capable of targeting a specific type of cells (e.g., disease cells such as cancer cells), or an immunogenic peptide capable of eliciting desired immune responses (e.g., B cell responses or T cell responses) (see paragraph 0134; meeting claim 11).
Lodish teaches that the RBC comprises exemplary antibodies (therapeutic agent) including, but are not limited to, Abciximab (glycoprotein IIb/IIIa; cardiovascular disease), Adalimumab (TNF-α, various auto-immune disorders, e.g., rheumatoid arthritis), Alemtuzumab (CD52; chronic lymphocytic leukemia), Basiliximab (IL-2Rα receptor (CD25); transplant rejection), Bevacizumab (vascular endothelial growth factor A; various cancers, e.g., colorectal cancer, non-small cell lung cancer, glioblastoma, kidney cancer……. Palivizumab (epitope of RSV F protein; Respiratory Syncytial Virus infection), Panitumumab (EGF receptor; cancer, e.g., colorectal cancer), Rituximab (CD20; Non-Hodgkin lymphoma), Tositumomab (CD20; Non-Hodgkin lymphoma), Trastuzumab (ErbB2; breast cancer), and any antigen-binding fragment thereof (see paragraph 0139; meetings limitations of claims 4, and 7-10).  In some embodiments, the protein of interest to be conjugated to red blood cells is a cytokine. In some embodiments of particular interest, the target protein is a four-helix bundle protein, e.g., a four-helix bundle cytokine. Exemplary four-helix bundle cytokines include interleukins (e.g., IL-2, IL-3, IL-4, IL-5, IL-6, IL-7, IL-12) (see paragraph 0141; meetings limitations of claims 13-14, 26 and 28-30).  In yet other embodiments, the genetically engineered enucleated blood cell as described herein can further express on the surface a second fusion protein comprising a second peptide of interest and a second red blood cell membrane protein (see paragraph 0016; meeting claim 19).
It should therefore be possible to attach both a therapeutic moiety as well as a targeting module to the red cell surface, to direct the engineered red cells to tumors or other diseased cells (see paragraph 0065; partially meeting the limitation claim 22). 
Regarding claim 2, the specification does not set forth any specific teaching around risk, thus the fact that the method of the prior art teaches systemic administration of the enucleated cell; it inherently decreases a risk that the subject will experience a pulmonary embolism as compared with systemically administering a nucleated cell that is otherwise identical. 
Regarding claim 3, the Office takes the position that the systemic administration as described in the prior art by definition comprises intranasal, subcutaneous, arterial, intrathecal or intravenous administration.  At a minimum it includes intravenous injection, intraperitoneal injection, and oral gavage, which are three routinely used systemic administration approaches; as evidenced by Serwer et al., J Vis Exp. 2010; 42(e1992): 1-6; on page 1.
In sum, Lodish teaches that the study their process yielded about 17,000-32,000-fold cell expansion around 40-50% of the cells were found to undergo enucleation. The enucleated red blood cells obtained from this culturing process are similar to normal human reticulocytes or normal red blood cells in cell size, hemoglobin content (˜30 pg/cell), and cell surface marker expression.

    PNG
    media_image1.png
    391
    599
    media_image1.png
    Greyscale

(See paragraph 0196 and Table 4; meeting the limitation of claim 24).
As it pertains to claim 23, the claimed enucleated cell is the same as what has been taught in the prior art. Therefore, the diameter of said cell is necessarily about 60% of the diameter of the mammalian nucleated parent cell, absent evidence to the contrary. 
Lodish do not specifically teach that their targeting moiety comprises stromal cell-derived factor 1 alpha (SDF-1α), C-X-C motif chemokine receptor 4 (CXCR4, C-C motif chemokine ligand 2 (CCL2), C-C motif chemokine receptor 2 (CCR2), P-selectin glycoprotein ligand-1 (PSGL-1), or any combination thereof, as recited in claim 22, nor do they specifically teach that their therapeutic agent is in a separate dosage form than the enucleated cell, as recited in claim 27.
Wang et al. reviews the potential of CXCR4 chemokine receptor in the design of anticancer and antimetastatic drug delivery systems. The role of CXCR4 in cancer progression and metastasis is discussed in the context of the development of several types of drug delivery strategies (see abstract). In tumors, a complex network of chemokines and chemokine receptors controls cell trafficking into and out of the tumor microenvironment and thus mediate crucial parts of the metastatic spread of tumor cells. Even though cells from different types of cancer may have different expression profiles of chemokine receptors, CXC receptor 4 (CXCR4) is the most widely expressed chemokine receptor in human cancers, which makes it among the most promising targets within the chemokine network for cancer therapy (see page 1; introduction). 
It would have been obvious before the effective filing date of the presently claimed invention to employ the targeting moiety from the genera chemokine as a source of signaling proteins effective for anticancer and antimetastatic drug delivery systems in methods suggested by Wang et al. with a reasonable expectation of success. This modification may be viewed as the substitution of particular targeting moiety which were known and suggested in the art and generally suggested by the combined teachings of Lodish et al. The skilled artisan would have been motivated to make this modification because Lodish generally suggests the use of target moieties (paragraph 0065) and Wang specifically teach that in tumors, a complex network of chemokines and chemokine receptors control cell trafficking into and out of the tumor microenvironment and thus mediate crucial parts of the metastatic spread of tumor cells. More specifically, CXC receptor 4 (CXCR4) is the most widely expressed chemokine receptor in human cancers, which makes it among the most promising target within the chemokine network for cancer therapy. The skilled artisan would have had a reasonable expectation of success because each of the documents teach methods pertaining to cancer and cancer therapies.
As it pertains to claim 27, it would have been obvious before the effective filing date of the presently claimed invention to the skilled artisan to place the therapeutic agent in a separate dosage form than the enucleated cell because the skilled artisan would view this recitation as a limitation of optimizing experimental parameters.  Accordingly, the subject matter of claims 22 and 27 would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the presently claimed invention, absent evidence to the contrary.
Lastly, all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention. See the recent Board decision Ex parte Smith,--USPQ2d--, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) (citing KSR, 82 USPQ2d at 1396). 

12.	Claims 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Lodish et al., US 2016/0082046 A1; Published: 3/24/16 as applied to claims 1-4, 7-14, 19, 26 and 28-30 above, and further in view of Philips et al., International Immunology, 2014; 27(1):39-46.
Independent claim 1 is drawn to a method of delivering a therapeutic agent to a subject, the method comprising: systemically administering an enucleated cell derived from a mammalian nucleated parent cell to the subject wherein the enucleated cell comprises the therapeutic agent, and wherein the enucleated cell exhibits less trapping of the enucleated cell in a capillary of the subject as compared with a trapping of the nucleated parent cell in the capillary of the subject.
Lodish teaches the limitations as set forth above.
Lodish do not specifically teach that the therapeutic agent comprises programmed death-ligand 1 (PD-L1) or programmed cell death protein-1 (PD-1), as recited in claim 15; PD-L1 antibody, PD-1 antibody, or antigen-binding fragment thereof, as recited in claim 16; PD-L1 antibody or antigen-binding fragment thereof is an inhibitor of PD-L1, as recited in claim 17; nor does Lodish specifically teach that the antigen or antigen-binding fragment is an inhibitor of PD-L1, as recited in claim 18.
Philips et al. teach that in recent years, immune checkpoints that maintain physiologic self-tolerance have been implicated in the down-regulation of anti-tumor immunity. Efforts to restore latent anti-tumor immunity have focused on antibody-based interventions targeting CTL antigen 4 (CTLA-4) and programmed cell death protein 1 (PD-1)  (claim 15) on T lymphocytes and its principal ligand (PD-L1) on tumor cells. Ipilimumab, an antibody targeting CTLA-4, appears to restore tumor immunity at the priming phase, whereas anti-PD-1/PD-L1 antibodies restore immune function in the tumor microenvironment. Although ipilimumab can produce durable long-term responses in patients with advanced melanoma, it is associated with significant immune-related toxicities. By contrast, antibodies targeting either PD-1 or PD-L1 have produced significant anti-tumor activity with considerably less toxicity (claim 16-18). Activity was seen in patients with melanoma and renal cancer, as well as those with non-small-cell lung, bladder and head and neck cancers, tumors not previously felt to be sensitive to immunotherapy. The tolerability of PD-1-pathway blockers and their unique mechanism of action have made them ideal backbones for combination regimen development. Combination approaches involving cytotoxic chemotherapy, anti-angiogenic agents, alternative immune-checkpoint inhibitors, immunostimulatory cytokines and cancer vaccines are currently under clinical investigation. Current efforts focus on registration trials of single agents and combinations in various diseases and disease settings and identifying predictive biomarkers of response (see page 39).
It would have been obvious before the effective filing date of the presently claimed invention to employ therapeutic agents comprising PD-L1, PD-1 and antibodies or antigen-binding fragments thereof as an option to deliver to a subject diagnosed with cancer as suggested in the methods of Lodish et al. with a reasonable expectation of success. This modification may be viewed as applying a known technique to a known method ready for improvements to yield predictable results as suggested by the combined teachings of Lodish and Philips. The skilled artisan would have been motivated to make this modification because Philips suggests these particular agents to solve concerns around toxicity as it relates to anti-tumor activity. The skilled artisan would have had a reasonable expectation of success because Philips teaches that antibodies targeting either PD-1 or PD-L1 have produced significant anti-tumor activity with considerably less toxicity. Moreover, the tolerability of PD-1-pathway blockers and their unique mechanism of action have made them ideal backbones for combination regimen development.  
Accordingly, the subject matter of claims 15-18 would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the presently claimed invention, absent evidence to the contrary.
Conclusion
13.	No claim is allowed.

14.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Yoo et al., 2011, Nature Reviews. Drug Delivery 10(7):521-535; Yeo et al., Biophysical Reviews, 2019; 11:873-94.

15.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

16.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAKIA J JACKSON-TONGUE whose telephone number is (571)272-2921. The examiner can normally be reached Monday-Friday 930AM-530PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary B Nickol can be reached on 571-272-0835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAKIA J JACKSON-TONGUE/             Examiner, Art Unit 1645                                                                                                                                                                                           	October 12, 2022
/GARY B NICKOL/             Supervisory Patent Examiner, Art Unit 1645